The plaintiff was injured while playing catcher in a softball league game when he collided with a base runner from the opposing team near home plate. The defendant Nassau Semi-Fast Softball League (hereinafter the League) established its entitlement to judgment as a matter of law by demonstrating that the risk of such collision with another player is inherent in the sport of softball (see Morgan v State of New York, 90 NY2d 471 [1997]; Rich v West Shore Little League Baseball, 209 AD2d 396 [1994]). Therefore, the plaintiff assumed that risk by participating in the softball game, and the League cannot be held liable for her injuries. In opposition, the plaintiff failed to present evidence sufficient to raise a triable issue of fact. Spolzino, J.P., Santucci, Angiolillo and Balkin, JJ., concur.